Citation Nr: 0506409	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-03 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the cervical spine and, if so, whether service 
connection is warranted.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from August 1948 to March 
1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1999 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that rating decisions in August 1979 and 
January 1980 denied the veteran's claims for service 
connection for arthritis of the cervical spine and the lumbar 
spine.  The veteran filed a timely notice of disagreement and 
a statement of the case was furnished to him by the RO, but 
he did not complete his appeal by filing a timely substantive 
appeal.  Consequently, the August 1979 and January 1980 
rating decisions became final.  See 38 U.S.C.A. § 7105 (West 
2002).  In October 1999 and thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found that the additional evidence was new and material, 
reopened the claims, and denied the claims on the merits.  
Although the RO found that the additional evidence secured in 
connection with the veteran's claims was new and material, 
the Board must determine whether new and material evidence 
has been presented or secured before considering a claim 
which was the subject of a prior final disallowance.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In December 2003, the Board remanded this case to the RO.  
The case was returned to the Board in January 2005.


FINDINGS OF FACT

1.  Rating decisions in August 1979 and January 1980 February 
1976 denied entitlement to service connection for arthritis 
of the cervical spine and the lumbar spine.

2.  Evidence added to the record since January 1980 is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
arthritis of the cervical spine and the lumbar spine.

3.  Competent medical evidence shows that the veteran's 
current arthritis of the cervical spine and the lumbar spine 
are not related to an injury in service.

CONCLUSIONS OF LAW

1.  A rating decision in January 1980, which denied 
entitlement to service connection for arthritis of the 
cervical spine and the lumbar spine, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Additional evidence received since January 1980 is new 
and material, and the claims for service connection for 
arthritis of the cervical spine and the lumbar spine are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  Arthritis of the cervical spine and arthritis of the 
lumbar spine were not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002);38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the 


claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished to the veteran in August 2004 
by the VA Tiger Remand Team at the RO in Cleveland, Ohio, 
informed the veteran of the evidence needed to reopen and 
substantiate his claims, the evidence which VA had obtained, 
and the evidence which he should submit in support of his 
claims.  VA's letter advised the veteran that it was his 
responsibility to make sure that VA received all relevant 
non-VA records.  A supplemental statement of the case 
furnished to the veteran in October 2004 by the RO in 
Huntington, West Virginia, set forth 38 C.F.R. § 3.159, VA 
assistance in developing claims, and notified the veteran of 
the reasons and bases for the continued denial of his claims.  

VA's letter to the veteran and the supplemental statement of 
the case satisfied the first three elements of notice 
discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking current disabilities to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that the veteran was afforded adequate notice 
specific to the instant claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA afforded the veteran a spine examination and 
medical opinion on the issue of the likely etiology of his 
cervical and lumbar arthritis.  In addition, VA arranged for 
the veteran's pertinent service medical records and post-
service medical records to be reviewed by an orthopedic 
specialist who stated an opinion on the issue of the likely 
etiology of the veteran's cervical and lumbar arthritis.  The 
veteran and his representative have not identified any 
existing additional evidence as relevant to the claims on 
appeal.  The Board, therefore, finds that further assistance 
is not required and that the case is ready for appellate 
review.

II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Arthritis may be presumed to have been incurred in service 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

During the pendency of the veteran's current appeal, the 
regulation pertaining to new and material evidence was 
revised.  See 66 Fed. Reg. 45630 (August 29, 2001).  The 
revised regulation applies only to claims filed on or after 
August 29, 2001, and does not apply to the veteran's claims 
filed prior to that date.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 (1999).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Then, the 
merits of the claim may be evaluated, after ensuring that the 
duty to assist has been met.

III. Factual Background and Analysis

A. Reopening Claims 

The evidence of record at the time of the most recent final 
denial of the veteran's claims in January 1980 included the 
veteran's service medical records, the veteran's original 
claim filed in September 1964, the veteran's claim filed in 
March 1976, the veteran's claim filed in February 1979, 
reports of VA X-rays and a VA examination in July 1979, and 
statements by two private physicians in December 1979.

The veteran's service medical records showed that, in 
December 1949, the veteran tripped and fell backward in his 
barracks and struck his back on the corner of his footlocker.  
The veteran was admitted to a service department hospital for 
evaluation.  On examination, tenderness over L2-3 was noted 
and there was slight spasm of the paravertebral muscles in 
the lumbar region.  The veteran was neurologically intact.  
An X-ray was negative.  The impression was low back strain.  
During hospitalization, the veteran received four infrared 
treatments to his low back with some relief.  In early 
January 1950, the veteran's joint pains and backache had 
disappeared on conservative therapy.  The veteran was 
asymptomatic and felt that he could return to duty.  The 
final diagnosis was acute lumbosacral strain.  The veteran's 
subsequent service medical records were negative for any 
complaints or findings related to the low back.  

The service medical record were negative for any complaints, 
findings, or diagnosis related to the veteran's neck 
(cervical spine.)

At an examination for service separation in March 1954, the 
veteran's neck, spine, and other musculoskeletal system were 
evaluated as normal.

In his original service connection claim on VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
in September 1964, the veteran claimed service connection for 
residuals of gunshot wounds.  He made no reference to his 
neck or back.  In a claim received in March 1976, the veteran 
claimed service connection for a back injury in December 1949 
and a neck injury in August 1950.  In a claim received in 
February 1979, the veteran sought service connection for 
"back hurt - 1949."

VA X-rays of the veteran's lumbosacral spine in July 1979 
showed vertebral bodies of normal height, well-maintained 
interspaces, and no obvious abnormality identified.  
Arthritis was not reported.

At a VA examination in July 1979, the veteran complained of 
severe neck pain.  He stated that his back was "shot."  He 
reported an injury to his back in service and stated that he 
sustained an injury to his neck in service when ammunition 
cases were thrown on him by the enemy.  It was noted that the 
veteran was not a good historian.  On examination, there was 
mild tenderness over the cervical spine without limitation of 
motion.  There was tenderness over the lumbar spine.  There 
was also slight scoliosis of the lumbar spine.  Forward 
bending was to approximately 50 degrees and backward and 
lateral bending was to 10 degrees.  There was no neurological 
or sensory deficit.  The pertinent diagnosis was arthritis, 
cervical and lumbar spine.  

In December 1979, a statement was received from W. E. R., MD, 
a private physician.  Dr. R. stated that, "[The veteran] is 
suffering from longstanding cervical arthritis which has  
been present for many years and was probably caused by some 
trauma years ago."

In December 1979, a statement was also received from R. J. 
M., MD, another private physician, who stated that the 
veteran had been under his care since April 1979 for 
degenerative disc disease and degenerative arthritis of the 
cervical spine.  Dr. M. stated that, "These changes 
developed slowly over a long period of time and probably were 
result of old injury."

The bases of the RO's decisions in August 1979 and January 
1980 to deny entitlement to service connection for arthritis 
of the cervical and lumbar spine were that: lumbosacral 
strain in service was acute and transitory leaving no 
residual disability; and there was no evidence of the 
inception of cervical or lumbar arthritis during the 
veteran's period of active service.  

The evidence added to the record since January 1980 includes: 
written statements by the veteran; post-service private 
treatment records; reports by private physicians, including 
Dr. W. E. R.; a decision by the workers' compensation agency 
of the State of Ohio; the report of a VA spine examination in 
January 2002; and the report and opinion by a VA orthopedic 
specialist who reviewed the veteran's medical records in the 
claims file.

In his statements received by VA, the veteran has stated that 
he has had low back pain since the injury in December 1949 in 
service when he fell on his foot locker.  He has also stated 
that he has had neck pain since an injury in service around 
February 1950 when he was hit in the back of the head by a 
fellow service member, knocked out, and ammunition cases were 
dumped on him.

In February 1980, H. R. B., MD, a private physician, reported 
that in September 1979 at his workplace the veteran re-
injured his neck when he struck his head on an overhead 
structure.  Dr. B. stated the veteran had previously injured 
his neck in 1971.  

In March 1985, the veteran was admitted to a private hospital 
for treatment of complaints of neck pain and low back pain.  
A history of cervical and lumbar spine surgeries was noted.  
Prior to 1983, the veteran had had lumbar disc surgery on two 
separate occasions.  In 1983, he underwent a lumbar 
laminectomy.  In November 1983, he underwent a cervical 
foraminotomy.  He was known to have osteoarthritis diffusely 
throughout the spine.  He had been taking pain medication 
with little relief.  On examination, the neck showed a well-
healed surgical incision; there was rather marked limitation 
of motion of the neck in all directions.  There was a well-
healed surgical incision in the midline of the lumbar spine.  
There was diffuse paraspinal muscle spasm throughout the 
lumbar spine region.  After treatment, the pertinent final 
diagnoses were chronic recurrent lumbar disc syndrome with 
cervical disc syndrome and osteoarthritis.  

In November 1986, G. K., MD, the surgeon who had operated on 
the veteran in 1983, reported that when seen in November 1986 
the veteran complained of low back pain, which was basically 
in the mid-line with a slight extension laterally.  On 
examination, the only abnormality noted was a moderate degree 
of limitation of motion of the lumbar spine.  No objective 
neurological abnormality was detected.  Dr. K. commented that 
it was possible that the veteran's low back pain was related 
to his spondylosis, which was a chronic condition.

In September 1987, the Industrial Commission of Ohio issued a 
decision on a motion filed by the veteran in December 1983.  
The Commission found that the veteran was totally permanently 
disabled due to cervical osteoarthritis of the back of the 
neck and awarded the veteran workers' compensation benefits.

In an undated statement which was received in July 1988, Dr. 
W. E. R. reported that the veteran's severe advanced 
osteoarthritis of the cervical spine with disc space 
narrowing and degenerative disc disease definitely pre-
existed his workplace neck injury in 1979 and were not caused 
by such injury.  Dr. R. stated that the veteran also had 
osteoarthritis of the lumbar spine prior to the 1979 
workplace injury.

In an October 1999 report, Dr. W. E. R. stated that the 
veteran had been followed in his office for over 20 years.  
He noted that the veteran had undergone cervical disc surgery 
and lumbar disc surgery in 1983 by Dr. K. and that he was 
disabled by chronic pain.  Dr. R. stated that, "I have no 
doubt the cervical problem and lumbar problems of his back 
trace back to the injury in the military where he fell and 
hit his head and neck on the frame of his bed and lower back 
along the edge of the foot locker.  He has never had any 
evidence of injuries to the neck or back since then."  Dr. 
R. stated that he felt that the veteran was entitled to 
service connection for his back problems.  

The Board notes that Dr. R. did not state that he had 
reviewed the veteran's service medical records.

Records of a private hospital show that in June 2001 the 
veteran underwent repeat lumbar decompression laminectomies 
at L2-3-4-5.

At a VA spine examination in January 2002, the examiner 
reported that she had reviewed the veteran's medical records 
in the claims file.  The veteran complained of intermittent 
low back pain and constant neck pain.  He was taking pain 
medication and using a heating pad.  After a clinical 
examination, the examiner's diagnostic impression was 
cervical and lumbar arthritis with no evidence for 
radiculopathy.  She noted that the veteran had healed from an 
acute lumbosacral strain in service and returned to full 
duty.  She stated that there was no objective evidence 
linking the veteran's arthritis of his cervical and lumbar 
spine to his service.  She noted that the veteran had had 
documented neck injuries in 1971 and 1979 and stated an 
opinion that it was at least as likely as not that the 
veteran's current condition stemmed from one or both of those 
accidents.

In September 2004, at the request of the RO, the veteran's 
medical records in the claims file were reviewed by an 
orthopedic surgeon with 30 years of experience treating 
patients with arthritis problems involving the back and neck 
both conservatively and surgically.  The reviewing physician 
noted that in service the veteran injured his back area in 
December 1979 when he tripped and fell backward and hit his 
back against his foot locker and his head and neck on the 
rail of the bed.  He noted further that in service: the 
veteran had tenderness over the second and third lumbar 
areas; lumbar X-rays were normal; no X-rays were taken of the 
cervical area; the veteran had physical therapy four times 
with infrared heat to the low back area with some relief of 
pain; and in January 1950 the veteran was discharged from the 
service department hospital and returned to full and active 
duty.  He also noted that at a separation examination in 
March 1954 the veteran had a normal examination of the spine 
and musculoskeletal system.  The reviewing orthopedic surgeon 
then noted that after separation from service the veteran 
worked as a tool and die maker until 1979 when he was forced 
to retire or quit because of injuries sustained in 1971 and 
1979 which caused chronic pain over his neck and back areas 
and that X-rays of the veteran's back in 1979 showed no 
abnormalities.  He noted that there are no medical records or 
documentation showing treatment of the veteran for neck or 
back complaints after service until the early 1970s.  The 
reviewing VA orthopedic surgeon noted the veteran's record of 
treatment of the back and neck since 1979 and the opinions of 
Dr. R. in October 1999 and of the VA spine examiner in 
January 2002.  

The reviewing VA orthopedic surgeon stated an opinion that 
the continued chronic pain which the veteran has had over the 
neck and back areas is due to degenerative arthritis and 
spinal stenosis of those areas and the subsequent surgeries 
which the veteran had had in those areas.  He reported that 
the arthritis and spinal stenosis which the veteran has over 
the neck and back areas is due to the normal aging process as 
well as to the injuries which he sustained in 1971 and 1979.  
He stated that the injury which the veteran sustained in 
service was a soft tissue injury which would have healed in a 
few weeks or in a few months at most.  The reviewing VA 
orthopedic surgeon concluded that the veteran's cervical and 
lumbar arthritis is not due to the incident in December 1949 
in service.  

With regard to the evidence added to the record since the 
prior final denial of the veteran's claims in January 1980, 
the additional evidence is new and some of it, to include the 
opinion of Dr. R. in October 1999, is probative as to the 
bases of the prior denial of the veteran's claims.  The 
additional evidence is thus new and material, and the claims 
for service connection for arthritis of the cervical spine 
and arthritis of the lumbar spine are reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001).  

B. Claims on Merits 

With regard to the merits of the veteran's claims for service 
connection for service connection for arthritis of the 
cervical spine and arthritis of the lumbar spine, the Board 
first notes that there is no medical evidence that such 
arthritis was manifested in service or during the one year 
period after the veteran's separation from service in March 
1954 and there is thus no basis on which to allow presumptive 
service connection for arthritis of the cervical spine and 
arthritis of the lumbar spine.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309 (2004).

With regard to the veteran's claims for direct service 
connection for arthritis of the cervical spine and arthritis 
of the lumbar spine, for the reasons stated below, the Board 
has found that the preponderance of the credible evidence is 
against the claims.

After his discharge from the service department hospital in 
January 1950, the veteran made no further complaint 
concerning his low back during his active service, and his 
spine was evaluated as normal at the time of his separation 
from service in March 1954.  At no time during service, 
including at the time of his low back injury in December 
1949, did the veteran complain of neck symptoms, and his 
service medical records are entirely negative for any 
findings or diagnosis related to the cervical spine.  
Significantly, when the veteran filed his original VA service 
connection claim in September 1964, he did not claim to have 
any disability of the cervical or lumbar spine.  The Board 
finds that this omission is evidence that the veteran did not 
have any disability of the cervical or lumbar spine several 
months after his separation from service.  Although the 
veteran has recently contended that he has had neck and back 
pain since service, there is no medical evidence of any 
treatment of the neck or back until a post-service neck 
injury in 1971.  

The determinative issue in this case is whether there is a 
nexus, or link, between the veteran's current arthritis of 
the cervical spine/lumbar spine and his active service.  The 
opinions of Dr. R. and of the VA reviewing orthopedic surgeon 
are conflicting on this issue.  After careful review of those 
two opinions, the Board finds that the opinion of the VA 
reviewing orthopedic surgeon is more convincing and entitled 
to greater probative weight.  The reviewing VA orthopedic 
surgeon is a specialist whereas Dr. R. is a family practice 
physician.  He reviewed the veteran's service medical records 
and the post-service treatment records in the claims file and 
discussed the medical evidence in depth.  He explained that 
the veteran's acute lumbosacral strain in service would be 
expected to have resolved in a few months at most.  He 
pointed out the lack of medical evidence of any back or neck 
symptoms from January 1950 until 1971, which was 17 years 
after the veteran's separation from service, and concluded 
that it is likely that the veteran's current arthritis of the 
cervical spine and lumbar spine is related to post-service 
injuries and to the normal aging process.  By way of 
contrast, Dr. R. did not review the veteran's service medical 
records and did not first see the veteran until 1979.  He 
offered no rationale for his opinion that the veteran's post-
service arthritis of the cervical spine and lumbar spine are 
related to the veteran's injury in service in December 1949 
and evidently based his opinion on the history provided by 
the veteran.  He stated that the veteran had not had any neck 
or back injuries since service, which is not a correct 
statement of the facts in this case.  The history provided to 
Dr. R. by the veteran of persistent neck and back pain since 
service is, however, of questionable probative value in that 
it conflicts with his lack of complaints in service after 
January 1950 of any neck or back symptoms, his failure to 
claim service connection for neck or back disorders in 
September 1964, and his lack of any treatment for his neck or 
back until a neck injury in 1971.  In sum , the opinion of 
the VA reviewing orthopedic surgeon is persuasive and appears 
to be in accordance with the objective medical evidence of 
record whereas the opinion of Dr. R. was based on a history 
provided by the veteran which the Board finds was likely 
inaccurate.  The Board concludes that the preponderance of 
the credible evidence of record is against the veteran's 
claims for service connection for arthritis of the cervical 
spine and lumbar spine, and entitlement to those benefits is 
not established.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

New and material evidence having been received, claims of 
entitlement to service connection for arthritis of the 
cervical spine and arthritis of the lumbar spine are 
reopened.

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the lumbar spine is 
denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


